DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1 recites “…the modulation grid performs Fourier transform on an incident neutral atom…” It is unclear to the Examiner how a modulation grid structure performs Fourier transform on the incident neutral atom and the Applicant’s Specification does not specifically disclose how this is performed. Fourier transform is a mathematical transform and the Applicant’s claim nor Specification explains how the modulation grid performs this mathematical transform. Clarification is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "imaging probe" .  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 is dependent on claim 1 and claim 1 does not establish an “imaging probe”.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“…neutral atom imaging unit…”in claim 1.
“…detection units…” in claim 1.
“preamplifier unit…” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	Structure for “neutral atom imaging unit” is found in Applicant’s Specification at [0069] in the structure of a semiconductor line array and modulation grid.
	Structure for “detection unit” is found in Applicant’s Specification at [0111] in the structure of a silicon semiconductor detector.
Structure for “preamplifier unit” is found in Applicant’s Specification at [0084] in the structure of a charge-sensitive preamplifier.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“…master-control-and-interface unit...” in claim 8, 11 and 13.
“…data processing unit…” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-15, 18 and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over S. Orsini, A. M. Di Lellis, A. Milillo, et al. Low energy high angular resolutionneutral atom detection by means of micro-shuttering techniques: the BepiColombo SERENA/ELENA sensor, AIP Conference Proceedings 1144, 91 (2009); https://doi.org/10.1063/1.3169310, Published Online: 17 June 2009) (hereinafter Orsini), and further in view of Ardelt et al. (US 2014/0312219) (hereinafter Ardelt), and Mike Gruntman,  Energetic neutral atom imaging of space plasmas, Department of Aerospace Engineering, MC-1191, University of Southern California, Los Angeles, California 90089-1191, Rev. Sci. Instrum., Vol. 68, No. 10, October 1997,  (Received 20 February 1997; accepted for publication 18 July 1997) (hereinafter Gruntman). 
With regards to claim 1 and 20, Orsini discloses a neutral atom imaging unit and method (Abstract; neutral sensor ELENA (Emitted Low-Energy Neutral Atoms)), comprising at least one set of detection units (Figure 2; STOP detector), and the at least one set of detection units includes:  
at least one semiconductor detector line array (pg. 96;  Introduction; TOF chamber and the STOP section; 1-dimensional array composed by Micro-Channel Plate (MCP) detectors), wherein each detector line array includes a detector strip composed of a plurality of detectors (Fig. 2; STOP detector); and 
 at least one modulation grid (Fig. 2; START section)(pg. 95; The position encoder; 1st para.;  Capacitive based encoder utilizing an ultrasonic shutter and grids and applying a amplitude modulation-demodulation technique), wherein the at least one modulation grid is arranged in front of the at least one detector line array (Fig. 2) and has a distance D from the detector line array (pg. 97; Instrument parameters; 1st para.; TOF chamber length L), and corresponds to the at least one detector line array one to one (Figure 2), the modulation grid performs Fourier transform on an incident neutral atom (see the 112(a) rejection above);  
wherein the modulation grid includes a slit and a slat forming the slit (pg. 93; The START section; nano-slits), an extending direction of the detector strip is consistent with that of the slit of the modulation grid (Fig. 2); the modulation grid includes a plurality of grid periods, each of the grid periods includes n slits (pg. 97; Instrument parameters; 1st – 4th para.; grid period D). 
Orsini does not specifically disclose;  
semiconductor detector line array;
wherein each semiconductor detector line array includes a semiconductor detector strip composed of a plurality of semiconductor detectors;
a width of the semiconductor detector strip having a width d; and
 a width wi of an i-th slit of the modulation grid satisfies the following relationship:
                                             
    PNG
    media_image1.png
    51
    91
    media_image1.png
    Greyscale

	Ardelt discloses a mass spectrometer that performs the separation of analyte ions and other signal constituents (e.g. (hot) neutrals)) [0011]. Ardelt discloses a monolithic CMOS detector 16 used for charged particle detection [0053]. Components such as charge receiving elements 16', various associated electronics 31, such as the bus and/or multiplexer, and (an) amplifier(s) may be placed on a single substrate of silicon 24 [0053]. Further, the detector includes alternating strip detector elements of different widths 33, 34 [0055] Finally, the reference teaches that the detector can be a multichannel monolithic complementary metal oxide semiconductor (CMOS) strip detector array configured to simultaneously perform detection over a range of multiple masses (claim 1).
In view of Ardelt, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify/exchange the detector line array of Orsini with a monolithic CMOS strip detector array. The motivation is to gain a CMOS strip detector having integrated components on a single chip and can be utilized for the detection of analyte ions and hot neutrals having multiple masses.
Neither Orsini nor Ardelt specifically disclose that the width of the semiconductor detector strip having a width d; and a width wi of an i-th slit of the modulation grid satisfies the following relationship:
                                             
    PNG
    media_image1.png
    51
    91
    media_image1.png
    Greyscale

However, Ardelt teaches that the detector strip can have different widths [0055]. The strip width differences provides different detection sensitivities, therefore, pairs of more-sensitive wide strips 33 and less-sensitive narrow strips 34 permits simultaneous measurement of different intensities of ions across a wide spectrum [0056]. Additionally, Orsini teaches that the angular resolution of the instrument, the slit width d and the TOF chamber length L are parameters that affects the performance of the instrument and can be optimized only in the design phase. The optimal configuration can be reached by maximizing the detected signal and minimizing the false counts (Orsini; pg. 97; Instrument parameters; 1st para.). It would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to design the detector to follow the claimed modulation grid parameters of,  
                                                   
    PNG
    media_image1.png
    51
    91
    media_image1.png
    Greyscale

for the purpose of optimizing particle detection and signal generation and to minimize false detection counts.
	Neither Orsini nor Ardelt specifically disclose specifically disclose a modulation grid that includes a slit and a slat forming the slit.
	Gruntman discloses instrumentation for space plasma imaging in fluxes of energetic neutral atoms (ENA) (Abstract). Gruntman discloses a diffraction filter/transmission grating having slits and slats and a supporting large-mesh grid (Fig. 24). The diffraction filter/transmission grid is used to separate ENA particles and suppress EUV/UV background radiation and also serve as a particle collimator (pg. 3642; F. Diffraction filters; 1st para.). The reference further teaches that the transmission grating can be used in a stand-alone or cross-tandem configuration for EUV/UV filtering and allows efficient radiation suppression and high transparency for ENAs (pg. 3643; 1st column; 3rd full para.).
In view of Gruntman, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify the neutral atom imaging unit of modified Orsini with a transmission grating utilizing slits and slats. The motivation is to gain a transmission grating that would suppress EUV/UV background radiation and allow efficient separation, collimation and transmission of ENA particles to the semiconductor line detector array. 

With regards to claim 2, modified Orsini discloses the neutral atom imaging unit according to claim 1, wherein in each of the grid periods, a width of a narrowest slit and a width of the slat (Gruntman; pg. 3643; 2nd column; 3rd para.)  forming the narrowest slit are the same as a width of the semiconductor detector strip. (The rejection follows the same line of reasoning given for claim 1 based on parameter optimization and design for the purpose of the optimum performance of the detector)

With regards to claim 3, modified Orsini discloses the neutral atom imaging unit according to claim 1, wherein lengths of the plurality 24 of grid periods of the modulation grid are the same, the i-th slit in each grid period corresponds to an i-th slat, and the i-th slit has the same width as the i-th slat. (Gruntman; Fig. 24)

With regards to claim 4, modified Orsini discloses the neutral atom imaging unit according to claim 1, wherein a thickness t of the modulation grid satisfies;
                                              
    PNG
    media_image2.png
    41
    66
    media_image2.png
    Greyscale

(The rejection follows the same line of reasoning given for claim 1 based on parameter optimization and design for the purpose of the optimum performance of the detector.)

With regards to claim 5, modified Orsini discloses the neutral atom imaging unit according to claim 1, wherein an angular resolution of the neutral atom imaging unit is:
                               
    PNG
    media_image3.png
    43
    119
    media_image3.png
    Greyscale

(The rejection follows the same line of reasoning given for claim 1 based on parameter optimization and design for the purpose of the optimum performance of the detector.)

With regards to claim 6, modified Orsini discloses the neutral atom imaging unit according to claim 1, wherein the modulation grid includes m grid periods, 
    PNG
    media_image4.png
    39
    127
    media_image4.png
    Greyscale

(The rejection follows the same line of reasoning given for claim 1 based on parameter optimization and design for the purpose of the optimum performance of the detector.)

With regards to claim 7 and 21, modified Orsini discloses the neutral atom imaging unit and method according to claim 1 and 20 wherein the neutral atom imaging unit further comprises a collimation-and-deflection module, the collimation-and-deflection module is arranged in front of a modulation grid of at least one detection unit, and the collimation-and-deflection module includes a collimator and a deflection plate. (Gruntman; pg. 3633; 1st column; A. Principal scheme of ENA detection in space; 2nd para.; deflector-collimator)

With regards to claim 8, modified Orsini  discloses a neutral atom imager (see the rejection of claim 1), comprising at least one imaging probe, wherein the at least one imaging probe  includes at least one neutral atom imaging unit (Gruntman; pg. 3624;  2nd column; 1st full para.; Interstellar Probe) according to claim 1, at least one preamplifier unit  , and at least one master-control-and-interface unit (Ardelt; [0073]; “…the user interface may be coupled to a further computing device coupled to the data acquisition system 28.”)  (see the 112(f) rejection above);
the at least one neutral atom imaging unit, the at least one preamplifier unit, and the at least one master-control-and-interface unit are electrically connected to each other ((Ardelt; [0073] utilizing the preamplifier of Gruntman pg. 3646; 2nd column; 1 Solid-state detector instrument on CRRES; 2ND para.): 
the at least one neutral atom imaging unit detects and images neutral atoms (Gruntman; Abstract);
the at least one preamplifier unit reads imaging data of the at least one neutral atom imaging unit, and amplifies the imaging data (Gruntman; pg. 3646; 2nd column; 1 Solid-state detector instrument on CRRES; 2ND para.).

With regards to claim 9, modified Orsini discloses the neutral atom imager according to claim 8, wherein the at least one preamplifier unit includes a plurality of application-specific integrated circuits (Gruntman; pg. 3651; 1st column; A. High-energy ENA instrumentation; 1st para.), the application-specific integrated circuits read an imaging signal of the at least one neutral atom imaging unit in real time and amplify the imaging signal (Gruntman; pg. 3646; 2nd column; 1 Solid-state detector instrument on CRRES; 2ND para.).

With regards to claim 10 and 24, modified Orsini discloses the neutral atom imager and method according to claim 9 and 23 , wherein the preamplifier unit includes at least one charge-sensitive preamplifier (Gruntman; pg. 3646; 2nd column; 1 Solid-state detector instrument on CRRES; 2ND para.), at least one multi-stage shaper, and at least one peak detector; the peak detector detects a peak value of the imaging signal and maintains the peak value until the peak value is read out. (A multi-stage shaper and peak detectors are commonly utilized in the art of radiation/particle and detection. It would have been obvious to one with ordinary skill within the art to employ such to detect, shape and obtain the peak value for the measurement of detected ENAs.)

With regards to claim 11 and 23, modified Orsini discloses the neutral atom imager according to claim 9 and 22, wherein the at least one master-control-and-interface unit(see the 112(f) rejection above) provides an operation timing to at least one application-specific integrated circuit, controls at least one application-specific integrated circuit to collect and read out the imaging signal, and preliminarily fuses and processes the imaging signal (Gruntman; pg. 3646; 2nd column; 1 Solid-state detector instrument on CRRES; 2ND para.)(Gruntman; pg. 3629; 1st column; 2nd full para.).

With regards to claim 12 and 22, modified Orsini discloses the neutral atom imager according to claim 8 and 20, further includes a data processing unit; the data processing unit receives the imaging signal transmitted by the preamplifier, and processes, packs, and compresses the imaging signal for storage. (Gruntman; pg. 3646; 2nd column; 1 Solid-state detector instrument on CRRES; 2ND para.)(Gruntman; pg. 3629; 1st column; 2nd full para.) (A data processor is commonly utilized in the art to process acquired data for storage. It would have been obvious to one with ordinary skill within the art to employ a data processor for such purpose.)

With regards to claim 13, modified Orsini discloses the neutral atom imager according to claim 12, wherein the neutral atom imaging unit in the at least one imaging probe is electrically connected with the data processing unit by using a master-control-and-interface unit as an interface. (Ardelt; [0073]; “…the user interface may be coupled to a further computing device coupled to the data acquisition system 28.”)  

With regards to claim 14, modified Orsini discloses the neutral atom imager according to claim 1 (see the 112(b) rejection above), wherein the imaging probe (Gruntman; pg. 3624;  2nd column; 1st full para.; Interstellar Probe)    further includes at least one housing, the housing includes a base portion and a fan-shaped portion located above and fixedly connected to the base portion (Gruntman; Fig. 30);
a collimation-and-deflection module of the neutral atom imaging unit in the imaging probe is provided on the fan-shaped portion, an outer panel of the fan-shaped portion constitutes a collimator of the collimation-and-deflection module and a deflection plate of the collimation-and-deflection module is provided on an inner side of a fan-shaped panel of the outer panel (Gruntman; Fig. 28 and 30); 
at least one modulation grid of the neutral atom imaging unit is provided above the base portion and close to the fan-shaped portion of the housing, and the at least one semiconductor detector line array is provided below the modulation grid (see the rejection of claim 1).

With regards to claim 15, modified Orsini discloses the neutral atom imager according to claim 1 wherein the plurality of application-specific integrated circuits of the preamplifier unit and the at least one  master-control-and-interface unit (see the 112(f) rejection above) are provided at intervals in a lower part of the housing. (Ardelt; [0073]; “…the user interface may be coupled to a further computing device coupled to the data acquisition system 28.”)  


With regards to claim 18, modified Orsini discloses a space detection system, comprising a satellite platform and a neutral atom imager according to claim 9, wherein the neutral atom imager is installed on the satellite platform, and the satellite platform includes a detection microsatellite for space neutral atom imaging. (Gruntman; pg. 3624;  2nd column; 1st full para.; Interstellar Probe)


Allowable Subject Matter
Claims 16-17 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
With regards to claim 16, the prior art of record fails to disclose or reasonably suggest, the neutral atom imager according to claim 15, wherein the neutral atom imager further comprises a fixed enclosure, the at least one housing is spaced and at an angle in the fixed enclosure, and a middlemost housing of the at least one housings is  vertically arranged in the fixed enclosure.
With regards to claim 19, the prior art of record fails to disclose or reasonably suggest, a space detection system according to claim 18, further comprising a miniature GPS navigator, wherein the miniature GPS navigator is mounted on the satellite platform.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Scime et al. (US 2015/0311054)
Bezel et al. (US 2019/0378684)
Heilmann et al. (US 7,492,989)
Rodgers et al. (US 9,037,413)
Meier et al. (US 2010/0013645)
Matsushita et al. (US 2013/0062721)
Schmidt-Bocking (US 5,686,721)
Livi (US 2006/0011828)
Hoyes et al. (US 2018/0366313)



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884